Citation Nr: 0409388	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
40 percent for myofascial pain syndrome, lumbosacral spine, 
with L5 radiculopathy.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.

3.  Entitlement to service connection for depression as 
secondary to the service-connected myofascial pain syndrome, 
lumbosacral spine, with L5 radiculopathy.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1997 and March 1997 rating 
decisions of the Portland, Oregon, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the February 1997 
rating decision, the RO granted service connection for 
myofascial pain syndrome, lumbosacral spine, with L5 
radiculopathy and assigned a 40 percent evaluation.  In the 
March 1997 rating decision, the RO denied a total rating for 
compensation based upon individual unemployability.

The Board notes that this appeal is remanded to the RO via 
the Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

In a February 2002 decision, the Board denied an initial 
evaluation in excess of 40 percent for myofascial pain 
syndrome, lumbosacral spine, with L5 radiculopathy and denied 
a total rating for compensation based upon individual 
unemployability.  The veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In November 2003, the veteran and the Secretary of 
VA (parties) filed a joint motion to vacate the February 2002 
decision and remand the case, asserting that the Board (1) 
did not consider favorable evidence; (2) did not obtain 
additional records identified by the veteran, and (3) failed 
to ensure that the requirements set forth in VA's amended 
duty to notify statute and regulations had been met.  The 
Court granted the joint motion that same month.  The case has 
been returned to the Board for further appellate review.

As to the first argument, the parties stated that "there is 
medical evidence indicating a relationship between the 
Appellant's service-connected back condition and a 
psychiatric condition, both of which affect Appellant's 
employability" and that the Board had "failed to discuss 
this potentially favorable evidence and, therefore, did not 
fulfill the requirements of 38 U.S.C. § 7104."  The Board is 
confused by such a finding by the parties, as, at the time of 
the February 2002 Board decision, a September 2001 rating 
decision was of record, showing that service connection had 
been denied for depression as secondary to the service-
connected disability of lower back pain.  There was no notice 
of disagreement from the veteran in the claims file at the 
time, and thus there was no reason for the Board to address a 
disability that had been specifically denied as being service 
connected in connection with the veteran's claim for a total 
rating for compensation based upon individual 
unemployability.  See 38 C.F.R. § 4.16(a) ("Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities" (emphasis added)).

However, the Board notes that the veteran has submitted a 
timely notice of disagreement as to the issue of service 
connection for depression as secondary to the service-
connected myofascial pain syndrome, lumbosacral spine, with 
L5 radiculopathy, and that the veteran has not been sent a 
statement of the case on this issue.  Thus, this claim must 
be remanded for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This also 
applies to the veteran's claim for service connection for 
post-traumatic stress disorder.  In the same September 2001 
rating decision, the RO denied the claim to service connect 
post-traumatic stress disorder, and the veteran has filed a 
timely notice of disagreement as to that issue as well.

As to the second argument, the parties stated that the Board 
should have obtained VA treatment records that the veteran 
had identified.  In January 2004, the Board wrote to the 
veteran, asking if he had any additional evidence or argument 
that he wanted to submit.  In February 2004, the veteran's 
representative submitted a statement, asserting that, with 
the veteran's assistance, he had obtained those VA treatment 
records identified in the joint motion for remand "in 
toto."  Thus, the Board finds that it need not ask the RO to 
obtain these records, as it would serve only to delay 
adjudication of the veteran's claims.

As to the third argument, the parties noted that section 
5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").  In this case, the veteran has 
not been provided with the evidence necessary to substantiate 
his claims for entitlement to an initial evaluation in excess 
of 40 percent for myofascial pain syndrome, lumbosacral 
spine, with L5 radiculopathy and entitlement to a total 
rating for compensation based upon individual unemployability 
and, in the same document, which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf in connection with 
these claims.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the veteran has not been 
requested to provide any evidence in his possession that 
pertains to the claims.  Thus, the Board finds that the 
veteran must be provided with the above notice as to his 
claims.

The Board notes that the criteria for evaluating spine 
disorders has changed during the appeal period.  The 
veteran's claim for an increased evaluation for the service-
connected myofascial pain syndrome, lumbosacral spine, with 
L5 radiculopathy should be considered under the amended 
criteria.  Further, the Board finds that a current 
examination should be conducted to determine the current 
level of severity of the service-connected low back 
disability.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for entitlement to (i) an initial 
evaluation in excess of 40 percent for 
myofascial pain syndrome, lumbosacral 
spine, with L5 radiculopathy and (ii) a 
total rating for compensation based upon 
individual unemployability and informing 
him of which information and evidence he 
was to provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  Additionally, 
the veteran should be informed to provide 
any evidence in his possession that 
pertains to the claims.  

2.  The RO should schedule the veteran 
for a VA examination in connection with 
the claim for entitlement to an initial 
evaluation in excess of 40 percent for 
myofascial pain syndrome, lumbosacral 
spine, with L5 radiculopathy to determine 
the current level of severity of the 
service-connected disability.  Any 
opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  The RO should furnish the veteran a 
statement of the case as to the claims 
for entitlement to service connection for 
(i) depression as being secondary to the 
service-connected myofascial pain 
syndrome, lumbosacral spine, with L5 
radiculopathy and (ii) post-traumatic 
stress disorder.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

4.  The RO should then readjudicate the 
claims for entitlement to an initial 
evaluation in excess of 40 percent for 
myofascial pain syndrome, lumbosacral 
spine, with L5 radiculopathy and 
entitlement to a total rating for 
compensation based upon individual 
unemployability.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


